The indictment charged this appellant with the offense of murder in the second degree, in that, he unlawfully and with malice aforethought killed Clarence Lovelace by shooting him with a pistol, but without premeditation or deliberation. He was tried at the March term, 1933, of the circuit court, and was convicted of murder in the second degree as charged, and the jury fixed his punishment at imprisonment for a term of ten years. Whereupon, the court duly sentenced him to a term of imprisonment in the penitentiary for said term. There is no bill of exceptions, the appeal being rested upon the record proper. In the absence of a bill of *Page 165 
exceptions, the rulings of the court in refusing numerous special written charges requested by defendant cannot be considered.
The record has been examined and is regular. No error being apparent, the judgment of conviction from which this appeal was taken will stand affirmed.
Affirmed.